Citation Nr: 0424428	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  99-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a mid and low back 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from June 1985 to 
June 1989 and from October 1990 to April 1993.  He also had 
service in the National Guard from July 1984 to June 1985 and 
from June 1989 to March 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision of the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied service connection for a right 
ankle disorder and a mid and low back disorder.  

The veteran's claims file was transferred in June 1999 to the 
Boise, Idaho, RO and more recently, in October 2001, to the 
Winston-Salem, North Carolina, RO.  That office forwarded his 
appeal to the Board.  

In his September 1999 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board.  This type of hearing is often referred 
to as a travel Board hearing.  Subsequently, in a May 2000 
letter, the RO followed up with the veteran to determine if 
he still wanted a travel Board hearing.  He responded by 
indicating he wanted a local hearing before an RO hearing 
officer, instead.  He did not check the appropriate place on 
the form letter showing that he still wanted a travel Board 
hearing.  The RO later advised him by letter that a personal 
hearing was scheduled for January 2003.  He failed to report 
for the scheduled hearing.  




FINDINGS OF FACT

1.  An episode of right Achilles tendonitis noted in service 
was acute and transitory and resolved without producing 
chronic residual right ankle disability; the weight of the 
evidence is against attributing current chronic Achilles 
tendonitis to military service.  

2.  Back symptoms noted in service were acute and transitory 
and resolved without producing chronic residual disability; 
there is no competent medical evidence attributing current 
degenerative disc disease of the lumbar spine to military 
service.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  A mid and low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) , codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the veteran by letters dated in 
February 2001, January 2002 and July 2003 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The February 2001 and January 2002 
letters pertained to the claim of service connection for 
Achilles tendonitis.  Whereas the July 2003 letter was more 
inclusive, as regards the current appeal, and pertained 
specifically to claims of service connection for a back 
disorder and a right ankle disorder.  

In any event, the veteran was advised that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  He was also informed 
that he could send private medical records to the RO on his 
own.  Further, the rating decision appealed and the statement 
of the case (SOC) and supplemental statements of the case 
(SSOCs), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claims, and essentially notified the veteran of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the Board acknowledges 
that only some of the veteran's service medical records have 
been obtained.  In this regard, a memorandum from the 
National Personnel Records Center (NPRC), dated in February 
1998, advised the RO that all of the veteran's available 
service medical records (SMRs) had been sent.  The SMRs 
pertain to the veteran's period of active duty from October 
1990 to April 1993.  Thereafter, in a letter dated in January 
1999, the RO requested the veteran to send any SMRs in his 
possession.  

The RO sent letters in September 1998, and again in April 
1999, to CO C 1st BN, 184th INF, Oakdale, CA 95361-9368.  A 
response to the RO's request for the veteran's SMRs was not 
forthcoming.  

By a letter dated in March 1999, NPRC advised that it had 
been able to locate additional SMRs.  These records consist 
of notations pertaining to the veteran's treatment at a 
service department hospital in August 1985 for a condition 
that is not the subject of this appeal.  No other SMRs 
relating to the veteran's period of active duty from June 
1985 to June 1989 have been obtained.  

The RO attempted to obtain SMRs relating to the periods of 
service the veteran spent in the National Guard.  In a letter 
dated in May 2000, the California Army National Guard 
provided the RO two reports of the veteran's separation from 
periods of military service.  The California National Guard 
advised that it did not have any medical records pertaining 
to the veteran.  

By letter dated in August 2001, the RO attempted to contact 
the 321 ST SIG MSGR CO, 1000 North Wells Avenue, Reno, Nevada 
89512-2401.  The letter was returned to the RO as 
undeliverable.  

The Nevada Adjutant General's Office, in a letter dated in 
February 2002, advised the RO that it had not located the 
veteran's file.  It was believed that his records 
inadvertently had been sent to the NPRC.  

By a memorandum dated in March 2002, the RO again contacted 
the NPRC.  The RO requested the veteran's SMRs from 1985 to 
1989 and his Army National Guard SMRs from 1989 to 1990.  The 
NPRC replied that it did not have the requested records.

In fulfillment of its duty to assist, the RO obtained SMRs 
from the NPRC pertaining to one of the veteran's two periods 
of active duty.  As to any additional SMRs, the RO tried 
several times, albeit unsuccessfully, to contact facilities 
named by the veteran.  Additionally, the RO requested SMRs 
from state National Guard offices, yet these offices 
responded they did not have the requested SMRs.  The RO 
finally made yet another attempt to obtain any additional 
SMRs from the NPRC, as it followed up on a lead provided by a 
state adjutant general's office.  So VA conducted an 
exhaustive search, but failed to produce, any additional 
SMRs.  Dixon v. Derwinski, 3 Vet.App. 261 (1992).  

Besides attempting to obtain any additional SMRs, the RO 
informed the veteran of alternate sources of evidence that 
might support his claims.  Concerning this, the July 2003 
VCAA letter advised that he could submit evidence from 
private doctors who had treated him for the claimed 
conditions.  As well, the RO pointed out that he could supply 
lay statements from others who know of his conditions.  
Accordingly, VA informed him of alternate forms of evidence, 
other than SMRs, which might serve to corroborate his claims.  
See Dixon.  

With the exception of SMRs, there is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran also was advised what evidence VA had 
requested and notified in the SOC and SSOCs what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Thus, VA's 
duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice by letter of July 2003, which was after 
the RO's July 1998 decision denying service connection for a 
right ankle disorder and a back disorder.  Because VCAA 
notice in this case was not provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelgrini.  But in 
Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
most recent SSOC in December 2003 (wherein the RO 
readjudicated the claim in light of the additional evidence 
received since the initial rating decision, SOC, and any 
prior SSOC).  The VCAA notice also was provided prior to 
certifying the veteran's appeal to the Board.  And the 
veteran had ample opportunity before certification to 
identify and/or submit additional supporting evidence in 
response.  He even had an additional 90 days, once the Board 
received his appeal, to submit additional evidence and even 
beyond that point by showing good cause for any delay in 
missing the terminal date.  38 C.F.R. § 20.1304 (2003).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is the same.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

With respect to the VCAA letter of July 2003, the veteran was 
requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred in or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b)

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Available service medical records disclose that the veteran 
presented at a clinic during December 1990 for treatment of 
pain involving the right Achilles tendon.  The assessment was 
right Achilles tendonitis.  He denied lower extremity injury.  
Clinical inspection showed no edema, effusion or erythema, 
and the ankle joint exhibited full range of motion.  X-ray 
examination of foot and ankle was negative.  The veteran was 
assigned to limited duty for three days.

In January 1991, the veteran was seen at a service department 
clinic for complaints of mid back pain with radiation of pain 
down the left leg.  He reported having back pain for the past 
two weeks that developed after lifting his sea bag.  The 
assessment was low back pain-sciatica.  He was again seen in 
February 1991 for follow up of his back complaints.  He then 
reported that he felt fine and wished to return to full duty.  
The assessment was that back pain had improved.  

An examination was performed in January 1993 for service 
separation.  The veteran reported experiencing occasional 
back and foot pain due to overuse.  Clinical evaluation of 
the spine and feet was normal.  

Received in April 1998 were statements from family members.  
They indicated that the veteran was in excellent physical 
health before military service.  They related that he now had 
chronic problems with his back and right ankle as a result of 
injuries sustained while in service.  

In his substantive appeal received in September 1999, the 
veteran related chronic Achilles tendonitis to activities he 
performed in military service like running, hiking with full 
pack, and carrying a 40-pound stinger missile on his back.  
He attributed a back condition to a back injury sustained in 
service when he fell down a hill with full pack on his back.

A VA orthopedic examination was performed in December 2000.  
The veteran gave a history of back injury during service when 
he rolled down a hill wearing a heavy backpack.  He indicated 
that a myelogram, in the early 1990's, showed a herniated 
disc.  He had reportedly experienced consistent back pain 
since his discharge from service.  He also gave a history of 
experiencing swelling and pain of the right ankle when 
running during service.  He indicated that he was placed on 
light duty on a number of occasions.  He remarked that, with 
walking, he now has right ankle pain and swelling.  Clinical 
and x-ray examination was performed.  The diagnoses included 
herniated L4 lumbar disc with radiculopathy, right Achilles 
tendonitis and right ankle sprain.  

A VA orthopedic examination was performed in April 2002.  The 
veteran complained of years of discomfort involving the right 
Achilles heel and ankle.  He reported that he had right ankle 
swelling and pain during service and indicated that the right 
ankle was placed in a soft cast.  He indicated that he 
continued to experience right Achilles tendon swelling and 
right ankle stiffness.  Following physical examination, the 
diagnosis was injury to the right ankle, with chronic 
Achilles tendonitis.  

The Board's June 2003 remand directed the RO to schedule the 
veteran for an orthopedic examination to obtain medical 
opinion concerning the cause of his current right ankle and 
back disorders.  The veteran failed to report for a VA 
examination scheduled for September 2003.  In furtherance of 
its duty to assist, the RO sent the veteran a letter in 
October 2003 asking him to explain why he did not report for 
the scheduled examination and asking him if he were willing 
to report for a rescheduled examination.  The veteran did not 
respond to the RO's letter.  

With respect to a right ankle disorder, chronic right 
Achilles tendonitis was first confirmed on a VA examination 
in December 2000, several years after the veteran had 
completed all periods of military service.  The examiner then 
provided no medical opinion regarding the etiology of the 
Achilles tendonitis.  A VA examiner, in April 2002, provided 
the assessment that the veteran had sustained injury to the 
right ankle and now had chronic Achilles tendonitis.  In a 
history provided to the examiner, the veteran did not 
actually identify a specific in-service episode of right 
ankle trauma; rather, he referred to discomfort associated 
with running in combat boots and mentioned treatment measures 
to deal with his discomfort.  In fact, he explicitly denied 
right ankle trauma at the time he was treated during service 
for right Achilles tendonitis.  

The April 2002 VA examiner stated that the veteran's medical 
records had been reviewed.  The Board believes that the 
examiner's opinion has only limited probative value, as it 
tends to link current right Achilles tendonitis to an event 
whose occurrence in military service is not objectively 
substantiated by the record.  So the opinion was not based on 
an accurate factual predicate.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  See also Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In view of insufficient medical evidence linking current 
right Achilles tendonitis to military service, the Board 
directed the RO to schedule the veteran for another VA 
examination.  The scheduled examination was for the purpose 
of determining the likelihood of a nexus between his current 
right ankle disorder and any event or occurrence of service.  
Unfortunately, he failed to report for the scheduled 
examination, requiring consideration of his claim based on 
the existing evidence of record.  38 C.F.R. § 3.655.  
Moreover, he has supplied no private medical opinion 
otherwise causally relating his current right ankle disorder 
to an experience or incident of his military service.  

The Board has considered assertions of the veteran and his 
family members linking a current disorder of the right 
Achilles tendon to military service.  Their assertions amount 
to an opinion about a matter of medical causation.  There is 
no indication from the record that the appellant or his 
family members have medical training or expertise.  As a lay 
persons, they are not competent to offer a medical opinion 
regarding the etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There is insufficient competent 
medical evidence linking chronic right Achilles tendonitis to 
the veteran's military service.  On the current record, the 
Board determines that an in-service episode of right Achilles 
tendonitis was an acute and transitory phenomenon and 
resolved without producing chronic residuals.  

With respect to a back disorder, there was a single episode 
of low back pain noted in the service medical records.  There 
were thereafter no documented recurrences of low back 
symptoms during the remainder of the veteran's tour of active 
duty, and no back pathology was objectively found at the 
January 1993 separation physical examination.  A VA 
examination several years after service, in December 2000, 
first confirmed the presence of lumbar disc changes, but 
provided no medical opinion linking lumbar disc disease to 
the veteran's military service.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In view of evidence of the documented in-service occurrence 
of back symptoms and evidence of a current low back disorder, 
the Board directed the RO to schedule the veteran for another 
VA examination.  The scheduled examination, as with the 
right ankle disorder, was for the purpose of determining the 
likelihood of a nexus between the veteran's current low back 
disorder and any event or occurrence of service.  
Unfortunately, he failed to report for the scheduled 
examination, requiring consideration of his claim based on 
the existing evidence of record.  38 C.F.R. § 3.655.  And 
just as with the right ankle disorder, he has supplied no 
medical opinion from private doctors otherwise relating his 
current back disorder to any event or occurrence of service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).



The Board has considered assertions by the veteran and his 
family members that he has a back disorder attributable to an 
injury during service.  However, the evidence in favor of 
finding that disc disease of the lumbar spine is attributable 
to service consists solely of these unsubstantiated 
assertions.  As alluded to earlier, as lay persons, they 
simply are not qualified to render a diagnosis or a probative 
opinion concerning medical causation.  See Espiritu, supra.  
There is simply no competent medical evidence linking current 
disc changes of the lumbar spine to the veteran's military 
service.  On the current record, the Board determines that an 
in-service episode of low back symptoms was an acute and 
transitory phenomenon and resolved without producing chronic 
residual disability.  

For all the foregoing reasons, the claims for service 
connection for a right ankle disorder and a back disorder 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, this doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a mid and low back disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



